ICJ_069_FrontierDispute_BFA_MLI_1985-04-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER OF 3 APRIL 1985
CONSTITUTION OF CHAMBER

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE DU 3 AVRIL 1985

CONSTITUTION DE CHAMBRE
Official citation :

Frontier Dispute,
Constitution of Chamber, Order of 3 April 1985,
LCJ. Reports 1985, p. 6.

Mode officiel de citation :

Différend frontalier,
constitution de chambre, ordonnance du 3 avril 1985,
CLS. Recueil 1985, p. 6.

 

Sales number 5 1 1
N° de vente :

 

 

 
INTERNATIONAL COURT OF JUSTICE

1985 YEAR 1985
3 April
General List
No. 69 3 April 1985

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER

CONSTITUTION OF CHAMBER

Present : President NAGENDRA SINGH ; Vice-President DE LACHARRIERE ;
Judges LACHS, MOROZOV, RUDA, ODA, AGO, SETTE-CAMARA,
SCHWEBEL, Sir Robert JENNINGS, BEDJAOUI, NI; Registrar
TORRES BERNARDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 26, paragraph 2, Article 31 and Article 48 of
the Statute of the Court, and to Articles 17, 18 and 35 of the Rules of
Court,

Makes the following Order :

1. Whereas by a joint letter dated 14 October 1983, filed in the Registry
of the Court on 20 October 1983, the Ministers for Foreign Affairs of the
Republic of Upper Volta (since and hereinafter called Burkina Faso) and
the Republic of Mali transmitted to the Registrar a certified copy of a
Special Agreement dated 16 September 1983, and entering into force on
that date, by which their Governments agreed to submit a dispute con-
cerning the delimitation of their common frontier to a Chamber of the
Court ;

4
7 FRONTIER DISPUTE (ORDER 3 IV 85)

2. Whereas the Government of Burkina Faso subsequently appointed
Mr. Ernest Nongoma Ouedraogo, Minister for Territorial Affairs and
Security, as its Agent and Mr. Emmanuel Salambere, Ambassador in Paris,
as Co-Agent for the purposes of the case, while the Government of Mali
appointed Lieutenant-Colonel Abdourahamane Maiga, Minister of the
Interior, and Mr. Yaya Diarra, Ambassador in Brussels, to be respectively
its Agent and Co-Agent ;

3. Whereas the Special Agreement provides in Article IJ for the sub-
mission of the dispute to a Chamber to be formed pursuant to.Article 26,
paragraph 2, of the Statute of the Court ;

4. Whereas on 14 March 1985 the Parties, duly consulted by the Presi-
dent as to the composition of the proposed Chamber, indicated that they
desired the formation of a Chamber of five members, of whom two would
be judges ad hoc chosen by the Parties in accordance with Article 31 of the
Statute of the Court ; and whereas on the same occasion they confirmed
their wish that the Court should now proceed to constitute such a Cham-
ber;

5. Whereas, by a letter dated 29 August 1984, the Agent of Burkina Faso
notified to the Court his Government’s choice of Mr. François Luchaire,
Professor at the University of Paris I, to sit as judge ad hoc ; and whereas
the Co-Agent of Mali, by a letter of 18 March 1985, notifed his Govern-
ment’s choice of Mr. Georges Abi-Saab, Professor at the Graduate Insti-
tute of International Studies, Geneva, to sit as judge ad hoc ; and whereas
no objection has been raised by either Party to the other’s choice and none
appears to the Court itself ;

THE COURT,
Unanimously,

1. Decides to accede to the request of the Governments of Burkina Faso
and Mali to form a special Chamber of five judges to deal with the present
case ;

2. Declares that at an election held on 3 April 1985 Judges Lachs, Ruda
and Bedjaoui were elected to form, with the above-named judges ad hoc,
a Chamber to deal with this case and that, accordingly, such a Chamber
is duly constituted by the present Order, with the following composi-
tion :

Judges LACHS,
RUDA,
BEDJAOUI ;

Judges ad hoc LUCHAIRE,
ABI-SAAB ;

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this third day of April, one thousand nine

5
8 FRONTIER DISPUTE (ORDER 3 IV 85)

hundred and eighty-five, in three copies, of which one will be placed in the
archives of the Court and the others transmitted to the Government of
Burkina Faso and to the Government of Mali respectively.
(Signed) NAGENDRA SINGH,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
